18-3406
     Smajlaj v. Garland
                                                                                BIA
                                                                          Poctzer, IJ
                                                                   A208 752 127/128
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            ROSEMARY S. POOLER,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   ALTIN SMAJLAJ, LUIZA SMAJLAJ,
14            Petitioner,
15
16                        v.                                  18-3406
17                                                            NAC
18   MERRICK B. GARLAND
19   UNITED STATES ATTORNEY GENERAL,
20            Respondent. 1
21   _____________________________________
22
23   FOR PETITIONER:                      Michael P. DiRaimondo, DiRaimondo
24                                        & Masi, PC, Bohemia, NY.

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Attorney General Merrick B. Garland is automatically
     substituted as Respondent.
 1
 2   FOR RESPONDENT:               Joseph H. Hunt, Assistant Attorney
 3                                 General; Shelley R. Goad,
 4                                 Assistant Director; Jennifer A.
 5                                 Singer, Trial Attorney, Office of
 6                                 Immigration Litigation, United
 7                                 States Department of Justice,
 8                                 Washington, DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioners Altin Smajlaj and Luiza Smajlaj, natives and

14   citizens of Albania, seek review of an October 16, 2018

15   decision of the BIA affirming a July 19, 2017 decision of an

16   Immigration Judge (“IJ”) denying Smajlaj’s application for

17   asylum,    withholding   of   removal,   and   relief   under   the

18   Convention Against Torture (“CAT”).      In re Altin Smajlaj, No.

19   A 208 752 127/128 (B.I.A. Oct. 16, 2018), aff’g No. A 208 752

20   127/128 (Immig. Ct. N.Y. City July 19, 2017).       We assume the

21   parties’ familiarity with the underlying facts and procedural

22   history.

23       We have considered both the IJ’s and the BIA’s opinions

24   “for the sake of completeness.”          Wangchuck v. Dep’t of

25   Homeland Security, 448 F.3d 524, 528 (2d Cir. 2006).            The

                                      2
 1   standards of review are well established.                    See 8 U.S.C.

 2   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

 3   (2d   Cir.    2018).       “Considering        the    totality    of     the

 4   circumstances, and all relevant factors, a trier of fact may

 5   base a credibility determination on the demeanor, candor, or

 6   responsiveness of the applicant . . . , the consistency

 7   between    the    applicant’s    or       witness’s   written    and    oral

 8   statements . . . , the internal consistency of each such

 9   statement, the consistency of such statements with other

10   evidence     of   record . . . without         regard   to    whether    an

11   inconsistency, inaccuracy, or falsehood goes to the heart of

12   the   applicant’s      claim,   or    any    other    relevant   factor.”

13   8 U.S.C. § 1158(b)(1)(B)(iii).             “We defer . . . to an IJ’s

14   credibility determination unless, from the totality of the

15   circumstances, it is plain that no reasonable fact-finder

16   could make such an adverse credibility ruling.”               Xiu Xia Lin

17   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

18   Gao, 891 F.3d at 76-77.

19         Applying these standards, we conclude that substantial

20   evidence supports the adverse credibility determination. 2


     2The adverse credibility determination is dispositive and we find
     no need to distinguish between Altin’s and Luiza’s status as
                                           3
 1   First, the agency reasonably relied on omissions from Altin’s

 2   and    Luiza’s    statements     at   their    initial   credible     fear

 3   interviews.      The records of the interviews were sufficiently

 4   reliable.     See Ming Zhang v. Holder, 585 F.3d 715, 723-25 (2d

 5   Cir. 2009); Ramsameachire v. Ashcroft, 357 F.3d 169, 179–80

 6   (2d Cir. 2004).       Both Altin and Luiza failed to mention at

 7   the interviews that the individual they feared was a police

 8   officer despite the asylum officer’s questions about their

 9   fear of public officials and ability to seek help from the

10   Albanian police.      Neither provided a compelling explanation

11   when    confronted   with    the   inconsistency.        See   Majidi   v.

12   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

13   do     more   than   offer   a     plausible    explanation     for     his

14   inconsistent statements to secure relief; he must demonstrate

15   that a reasonable fact-finder would be compelled to credit

16   his testimony.” (internal quotations omitted)).

17          Next, the agency reasonably relied on the cumulative

18   effect of several inconsistencies between Altin’s and Luiza’s

19   testimony.     See Liang Chen v. U.S. Att’y Gen., 454 F.3d 103,

20   106–07 (2d Cir. 2006). For example, Altin and Luiza did not



     applicant and derivative beneficiary.
                                           4
 1   testify consistently as to whether they received threats in

 2   person or only by mail. They also provided inconsistent

 3   testimony as to the trigger for their departure from their

 4   home: Altin described their pursuer’s brother’s release from

 5   jail as a motivating factor, while Luiza stated that she was

 6   not sure if any of their pursuer’s family was incarcerated.

 7       Finally, the absence of reliable documentary evidence

 8   undermined the Smajlajs’ credibility.      See Biao Yang v.

 9   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

10   failure to corroborate his or her testimony may bear on

11   credibility, because the absence of corroboration in general

12   makes an applicant unable to rehabilitate testimony that has

13   already been called into question.”); see also Y.C. v. Holder,

14   741 F.3d 324, 332, 334 (2d Cir. 2013) (deferring to agency on

15   weight of documentary evidence and upholding BIA’s decision

16   not to credit letter from applicant’s spouse). While the

17   Smajlajs’ provided letters from village priest, the village

18   elder, and a friend, none of these letters addressed the

19   omissions and inconsistencies in the Smajlajs’ testimony.

20       The omissions, inconsistencies, and lack of reliable

21   corroboration provide substantial evidence in support of the


                                   5
 1   adverse credibility determination.       See Xiu Xia Lin, 534 F.3d

 2   at 167.    That determination is dispositive of the        Smajlajs’

 3   claims for asylum, withholding of removal, and CAT relief

 4   because all three claims are based on the same factual

 5   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

 6   Cir. 2006).

 7          Finally, we find no abuse of discretion in the BIA’s

 8   denial of the motion to remand.        To warrant remand based on

 9   ineffective assistance of counsel, an applicant must show

10   that     counsel’s   actions    were     deficient   and     caused

11   prejudice.    See Debeatham v. Holder, 602 F.3d 481, 484-85 (2d

12   Cir. 2010).    As the BIA explained, the alleged deficiencies

13   were not material to the adverse credibility determination

14   and thus did not affect the outcome of the proceedings.         Id.

15   at 486.

16          For the foregoing reasons, the petition for review is

17   DENIED.

18                                  FOR THE COURT:
19                                  Catherine O’Hagan Wolfe,
20                                  Clerk of Court




                                     6